NOTICE
This Order was filed under            2022 IL App (4th) 200366-U                          FILED
Supreme Court Rule 23 and is
                                                                                      January 12, 2022
not precedent except in the                  NO. 4-20-0366                              Carla Bender
limited circumstances allowed                                                       4th District Appellate
under Rule 23(e)(1).                 IN THE APPELLATE COURT                               Court, IL

                                              OF ILLINOIS

                                          FOURTH DISTRICT


   ROSE M. STADEL,                                              )      Appeal from the
              Plaintiff-Appellant,                              )      Circuit Court of
              v.                                                )      McLean County
   HERITAGE OPERATIONS GROUP, LLC, a/k/a                        )      No. 19L109
   HERITAGE ENTERPRISES,                                        )
              Defendant-Appellee.                               )
                                                                )      Honorable
                                                                )      Paul G. Lawrence,
                                                                )      Judge Presiding.



                   JUSTICE DeARMOND delivered the judgment of the court.
                   Justices Turner and Holder White concurred in the judgment.

                                                ORDER
 ¶1       Held: The appellate court affirmed, finding the allegations in plaintiff’s amended
                complaint insufficient to state a claim for retaliatory discharge.

 ¶2                In January 2020, plaintiff, Rose M. Stadel, filed an amended complaint against

 her former employer, Heritage Operations Group, LLC (Heritage), asserting a claim of common

 law retaliatory discharge. In response, Heritage filed a combined motion to dismiss under section

 2-619.1 of the Code of Civil Procedure (Code) (735 ILCS 5/2-619.1 (West 2018)), arguing the

 amended complaint failed to state a claim entitling plaintiff to recover. In July 2020, the trial

 court entered a written order granting Heritage’s motion to dismiss with prejudice.

 ¶3                Plaintiff appeals, arguing the trial court erred in dismissing her amended

 complaint brought pursuant to section 4(h) and section 6(c) of the Workers’ Compensation Act
(Act) (820 ILCS 305/4(h), 6(c) (West 2018)) because she (1) stated sufficient facts to establish a

prima facie case of retaliatory discharge against Heritage and (2) raised a genuine issue of fact

regarding Heritage’s motivation in forcing her to resign. We affirm.

¶4                                      I. BACKGROUND

¶5             In August 2019, plaintiff filed a complaint asserting a claim of common law

retaliatory discharge against Heritage. In September 2019, Heritage filed a combined motion to

dismiss pursuant to section 2-619.1 of the Code (735 ILCS 5/2-619.1 (West 2018)). Following a

December 2019 hearing, the trial court granted the motion to dismiss and allowed plaintiff to

replead.

¶6             On January 9, 2020, plaintiff filed a two-count amended complaint reasserting her

retaliatory discharge claim against Heritage and raising a claim Heritage subjected her to

gender-related violence in violation of the Gender Violence Act (740 ILCS 82/1 et seq. (West

2018)). The amended complaint alleged Heritage employed plaintiff, whose job title was Vice

President of Operations, from 1979 until late 2014. On August 13, 2014, plaintiff sustained

injuries resulting from a verbal argument with her supervisor, Peter Bolt. Plaintiff notified

Heritage’s human resources personnel of the confrontation and indicated she was “so distressed

and humiliated *** that she was physically unable to work under Peter Bolt due to his

threatening and bullying actions[.]” To alleviate her feelings of anxiety and distress, plaintiff was

advised to go home and rest. The following day, plaintiff returned to work and attended a

meeting with members of Heritage’s senior management and human resources. During the

meeting, plaintiff alleged senior management personnel requested she “ ‘pick a day maybe

around the end of September and then we can roll this into a retirement,’ ” which plaintiff

refused.




                                                -2-
¶7             The amended complaint further alleged, between August and October 2014,

Heritage imposed different working conditions on plaintiff and told other employees she was

retiring in retaliation for plaintiff’s previously successful workers’ compensation claim, filed in

2005, as well as her reporting the argument with Bolt. By telling other employees plaintiff was

retiring, the complaint alleged Heritage undermined plaintiff’s ability to remain employed and,

as a result, forced her to resign her position on October 3, 2014.

¶8             On January 30, 2020, Heritage filed a combined motion to dismiss plaintiff’s

amended complaint under section 2-619.1 of the Code and a supporting memorandum of law.

Pursuant to section 2-615 of the Code (735 ILCS 5/2-615 (West 2018)), Heritage asserted,

among other things, the amended complaint should be dismissed because plaintiff failed to state

a viable claim of retaliatory discharge. Specifically, Heritage contended plaintiff failed to plead

sufficient facts showing she was discharged, noting, “[p]laintiff explicitly admits once again that

she resigned from Heritage,” and she at no point alleged Heritage terminated her employment.

¶9             In April 2020, plaintiff filed a response to Heritage’s motion to dismiss. Plaintiff

asserted, inter alia, she “specifically and factually pled that [Heritage]’s actions in forcing her

out were due to the exercise of her rights afforded to her under the provisions of the [Act]

prohibiting retaliation and discrimination against employees for the exercise of rights afforded to

them by the Act.” Contrary to Heritage’s assertions she voluntarily resigned her position,

plaintiff argued “her employment *** was constructively terminated as *** senior management

personnel said it would be better for her to retire; and started informing coworkers of [plaintiff]

that she was in fact retiring.” Plaintiff further argued she was not required to plead evidence to

state a prima facie retaliatory discharge claim against Heritage and the facts she alleged were




                                                 -3-
“sufficient *** to raise reasonable inferences regarding the actions of [Heritage] in forcing her to

resign thereby resulting in a constructive termination of her employment by operation of law.”

¶ 10           In July 2020, the trial court entered a written order granting Heritage’s section

2-619.1 motion to dismiss with prejudice, in part, on the basis plaintiff failed to state a viable

claim for retaliatory discharge. The court noted plaintiff “failed to establish that she was fired by

[Heritage] due to her admission that she chose to retire; notwithstanding that [p]laintiff alleged

*** she felt forced to retire from her position with [Heritage].”

¶ 11           This appeal followed.

¶ 12                                       II. ANALYSIS

¶ 13           On appeal, plaintiff argues the trial court erred in dismissing her amended

complaint brought pursuant to section 4(h) and section 6(c) of the Act (820 ILCS 305/4(h), 6(c)

(West 2018)), because she (1) stated sufficient facts to establish a prima facie case of retaliatory

discharge against Heritage and (2) raised a genuine issue of fact regarding Heritage’s motivation

in forcing her to resign. We disagree.

¶ 14           A motion to dismiss under section 2-615 of the Code challenges only the legal

sufficiency of the complaint. Schloss v. Jumper, 2014 IL App (4th) 121086, ¶ 20, 11 N.E.3d 57.

In ruling on a section 2-615 motion to dismiss, “the question is ‘whether the allegations of the

complaint, when construed in the light most favorable to the plaintiff, are sufficient to establish a

cause of action upon which relief may be granted.’ ” Green v. Rogers, 234 Ill. 2d 478, 491, 917

N.E.2d 450, 458-59 (2009) (quoting Vitro v. Mihelcic, 209 Ill. 2d 76, 81, 806 N.E.2d 632, 634

(2004)). The trial court should not grant the motion to dismiss “unless it is clearly apparent that

no set of facts can be proved that would entitle the plaintiff to relief.” Tedrick v. Community

Resource Center, Inc., 235 Ill. 2d 155, 161, 920 N.E.2d 220, 223 (2009). We review a dismissal




                                                 -4-
pursuant to section 2-615 de novo. Beacham v. Walker, 231 Ill. 2d 51, 57, 896 N.E.2d 327, 331

(2008).

¶ 15           Illinois courts recognize retaliatory discharge as a limited and narrow exception to

the “longstanding rule *** that an at-will employee, such as plaintiff, may be discharged by [her]

employer at any time and for any reason.” Sweeney v. City of Decatur, 2017 IL App (4th)

160492, ¶ 22, 79 N.E.3d 184. In addition, it is well-settled the tort of retaliatory discharge does

not encompass any behavior other than actual termination of employment; thus, constructive

discharge is insufficient to sustain an action for retaliatory discharge. Scheller v. Health Care

Service Corp., 138 Ill. App. 3d 219, 224-25, 485 N.E.2d 26, 29 (1985); see also Welsh v.

Commonwealth Edison Co., 306 Ill. App. 3d 148, 153, 713 N.E.2d 679, 683 (1999) (finding “that

constructive discharge is not an actionable concept” in the context of a retaliatory discharge

claim). “To sustain a cause of action for retaliatory discharge, an employee must prove: (1) the

employer discharged the employee, (2) the discharge was in retaliation for the employee’s

activities (causation), and (3) the discharge violates a clear mandate of public policy.” Michael v.

Precision Alliance Group, LLC, 2014 IL 117376, ¶ 31, 21 N.E.3d 1183.

¶ 16           Plaintiff offers Hinthorn v. Roland’s of Bloomington, Inc., 119 Ill. 2d 526, 519

N.E.2d 909 (1988), in support of her forced resignation theory. In that case, the plaintiff suffered

a back injury at work and reported the incident to her supervisor, seeking medical attention.

Hinthorn, 119 Ill. 2d at 528. Because she suffered two previous work-related injuries during the

past year, for which she sought medical attention and filed claims under the Act, her supervisor

told her to meet with the company’s vice-president. Hinthorn, 119 Ill. 2d at 528. The

vice-president first said to the plaintiff “she should seek other employment” and further told her

“that she had been ‘getting hurt too much [and] costing the company too much money.’ ”




                                                -5-
Hinthorn, 119 Ill. 2d at 528. He then directed the plaintiff to sign a “Voluntary Resignation”

form and informed her, by signing it, “[she] would be able to leave her employment *** under

her own free will.” Hinthorn, 119 Ill. 2d at 528-29. The plaintiff signed the form, believing if she

did not sign it, she would have lost her job anyway. Hinthorn, 119 Ill. 2d at 529.

¶ 17           On appeal, our supreme court examined the issue of whether the plaintiff properly

pleaded a cause of action for retaliatory discharge and found a coerced resignation in lieu of

being fired constituted a discharge. Hinthorn, 119 Ill. 2d at 529-32. In doing so, the supreme

court distinguished the plaintiff’s case, noting, “it is clear [the] plaintiff was not being given an

actual opportunity to continue her employment at Roland’s: had she refused to sign the form, she

would have been fired in any event.” Hinthorn, 119 Ill. 2d at 531.

¶ 18           Here, we find plaintiff failed to sufficiently plead an actual discharge via forced

resignation. Unlike in Hinthorn, plaintiff refused Heritage’s request she retire from her position.

Further, plaintiff does not allege she was threatened with discharge, nor does she allege her

employment would have been terminated had she not resigned. Rather, plaintiff “alleged that

Heritage’s actions in telling others that she was retiring; and pressuring her to retire frustrated

her ability to perform her job duties for Heritage; and *** that such actions by Heritage forced

her to resign her position on October 3, 2014.” However, there is no basis for finding these

actions unlawful as this court has found the concept of constructive discharge—in the context of

a retaliatory discharge claim—to be outside the narrow parameters of the cause of action. See

Scheller, 138 Ill. App. 3d at 224-25 (refusing to extend the tort of retaliatory discharge to the

constructive retaliatory discharge claim of an employee who quit her job due to her former

employer deliberately making her employment unbearable). Moreover, threats of termination or

other harassment leading to a plaintiff’s resignation will not suffice to show a forced or coerced




                                                 -6-
resignation. See Melton v. Central Illinois Public Service Co., 220 Ill. App. 3d 1052, 1056, 581

N.E.2d 423, 425 (1991) (stating “courts have implicitly rejected the notion that threats to

discharge, discipline, or other coercion short of discharge can provide the basis for a claim [of

retaliatory discharge]”).

¶ 19           Despite construing plaintiff’s allegations in a light most favorable to her, we find

her allegations her resignation was forced or coerced were insufficiently pleaded, and the trial

court’s dismissal of the amended complaint was proper. Accordingly, because we find the

discharge element lacking, we need not consider whether plaintiff adequately alleged the other

elements of retaliatory discharge, i.e., whether the discharge was in retaliation for the employee’s

activities and whether the discharge violated a clear mandate of public policy. See Michael, 2014

IL 117376, ¶ 31.

¶ 20                                    III. CONCLUSION

¶ 21           For the foregoing reasons, we affirm the trial court’s judgment.

¶ 22           Affirmed.




                                                -7-